Citation Nr: 0417048	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-33 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied service connection for right 
carpal tunnel syndrome, and left carpal tunnel syndrome.   


FINDINGS OF FACT

The veteran's service medical records are absent of any 
evidence relating to a hand, wrist, or forearm disability of 
either upper extremity, to include carpal tunnel syndrome; 
the clinical evaluation of his upper extremities and 
musculoskeletal system was normal upon the separation 
examination; there is no post-service medical evidence 
relating to any hand or arm disability for approximately 19 
years  after service; and there is no competent evidence of a 
causal relationship between the veteran's current bilateral 
carpal tunnel syndrome and any incident of service.  


CONCLUSIONS OF LAW

1.  Service connection for right carpal tunnel syndrome 
claimed is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Service connection for left carpal tunnel syndrome 
claimed is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West  2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 2002 rating decision; the 
September 2003 Statement of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claims for service 
connection for right carpal tunnel syndrome and left carpal 
tunnel syndrome, and complied with VA's notification 
requirements.  The Statement of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated May 2001, September 
2001, and December 2002 informed him of the types of evidence 
that would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  VCAA notice 
was provided to the veteran in May 2001, approximately 17 
months prior to the initial unfavorable decision, which was 
issued in October 2002.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claimant was provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, there is no defect concerning the 
timing of the events relating to the veteran's appeal.

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by May 2001, September 2001, and December 2002 
letters and asked him to identify all medical providers who 
treated him for right carpal tunnel syndrome and left carpal 
tunnel syndrome.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran was provided with a VA medical examination in 
August 2002, which showed that the veteran has bilateral 
carpal tunnel syndrome.  However, a current diagnosis of the 
disability in question is not in dispute.  No pertinent 
abnormal findings or diagnoses relating to carpal tunnel 
syndrome of either upper extremity were recorded during 
service, to include on the separation examination, which 
included a clinical evaluation of the upper extremities and 
neurological system.  With no competent evidence of a 
relevant in-service injury or abnormal findings in the 
service medical records or for approximately 19 years 
thereafter, a medical nexus opinion at this late date would 
be based upon speculation.  Under these circumstances, there 
is no duty to provide an examination or opinion with regard 
to service connection claims on appeal.  Id.; see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

The veteran served on active duty from July 1974 to July 
1978.  The veteran alleges that he experienced pain, 
numbness, and tingling in his arms while serving on the 
U.S.S. America in June 1976.  

The veteran testified at his February 2004 Central Office 
Hearing, that his duty required him to have his arms straight 
out in front of him in order for him to input data onto 
vertical input screens.  He would work 8 to 12 hour shifts.  
He stated that he began having neck pains and severe arm 
pains and he was put in traction, where he would have a ten 
pound bag tied around his neck for ten to twenty minutes each 
day.  Apparently the medics in sickbay thought that he was 
suffering from a pinched nerve in his neck.  He says that he 
was supposed to see either a neurologist or an orthopedist, 
but he was discharged before it happened.  

The veteran's wife testified that when the veteran was first 
released from service, he didn't really complain about his 
arms, but he would wake up in the middle of the night and put 
his arms straight up over his head, "like trying to get the 
circulation going back into his arms."  She also testified 
that while he was still in service, he wrote her letters 
regarding problems he was having with his neck.  

The veteran's service medical records show no complaints, 
symptoms, diagnosis, or treatment for any pain in the 
veteran's hands or arms, to include carpal tunnel syndrome.  
The medical records do show complaints of neck pain.  The 
veteran's June 1978 separation examination report shows that 
the veteran's upper extremities were normal, as was his spine 
and musculoskeletal system.  

In September 1986, the veteran filed a claim for service 
connection for hearing loss.  When asked to list any 
treatment that he received while in service, he noted 
pylonidal cyst removal, chronic seasickness, and strain and 
pain in his neck.  There was no mention of any hand or arm 
pain.  

The veteran underwent a VA medical examination in September 
1987.  The clinician noted that the veteran had no current 
complaints regarding his musculoskeletal system, but that he 
reported a history of a neck injury.  

The VA clinician sent the veteran to Dr. D.G.S. for a 
complete orthopedic examination in September 1987.  The 
veteran's chief complaint was upon neck movement.  He 
reported having symptomatic head and neck movement beginning 
in service.  At the time of the September 1987 examination, 
the veteran reported occasional episodes when he moves his 
neck, but the condition was not as severe as it was in 
service.  Dr. D.G.S. reported that the veteran did not ever 
recall any neck pain or stiffness in his neck.  Dr. D.G.S. 
reported, "concerning arm radiation of symptoms, he (the 
veteran) felt that while in the service he might have had 
some numbness of one hand or the other.  He states that those 
symptoms got better when he began sleeping on a better 
mattress." A neurological examination of the upper 
extremities revealed that deep tendon reflexes were 2+ and 
symmetrical at biceps and triceps.  Sensation to pinwheel was 
reported normal in the deltoid area and on the dorsum of the 
fingers on the right hand.  The dorsum of the left 5th finger 
was reported to have decreased sensation.  The thumb and 
other fingers on the left hand were reported to have normal 
sensation.  

An x-ray examination of the cervical spine including oblique 
views demonstrated no evidence of disc space narrowing and 
the films appeared normal.  Dr. D.G.S.'s impression was 
"history of abnormal neck movement, probably behavioral or 
stress related as I see no mechanical deficiencies or 
radiographic deficiencies, or abnormalities on today's 
exam."  

VA out-patient clinic records dated in December 1997 show 
that the veteran was evaluated for hand weakness and the 
impression at that time included possible early carpal tunnel 
syndrome.  

In April 1998, the veteran filed an increased rating claim 
for his service connected hearing loss.  The claim contained 
no mention of any hand or arm disability, to include carpal 
tunnel syndrome.  

In September 1999, Dr. L.P.D. diagnosed the veteran with 
carpal tunnel syndrome left greater that right.  She referred 
him to Dr. M.L.G. for an electrodiagnostic study.  Dr. 
M.L.G.'s September 1999 report shows that the veteran 
reported a six-week history of numbness in the right hand.  
According to the veteran, six weeks prior to the appointment, 
he was building a cabin when he started to experience severe 
numbness in his right hand, which would awaken him every hour 
of the night.  The numbness also occurred throughout the day.  
He was also having increased neck pain and radicular symptoms 
into the back of the forearm.  

Upon examination, the cervical spine did not show any gross 
spinal deformities.  The veteran had full strength of both 
upper extremities, and there was no atrophy or 
fasciculations.  There was normal strength of elbow 
flexion/extension, wrist extension, and extension of the 
middle finger.  Electrodiagnostic testing revealed that the 
right pronator teres was significant for 2+ spontaneous 
activity.  Dr. M.L.G.'s impression was bilateral carpal 
tunnel syndrome, right more than left, and acute denervation 
in the right pronator teres.  He noted that this can be 
consistent with C6 radiculopathy.  Dr. M.L.G. also noted that 
the veteran may have a double crush syndrome involving right 
C6 and carpal tunnel; however, "it appears that the carpal 
tunnel syndrome is contributing more to the present 
symptomatology".  Dr. M.L.G. did not address the issue of 
whether or not the carpal tunnel syndrome was related to 
service.  

The veteran underwent an MRI of the cervical spine in 
December 1999.  The results were that the cervical spine was 
normal, but limited by motion and sagittal images.  

In December 1999, the veteran was also seen by Dr. K.L.S. of 
the 3rd Medical Group, Department of Neurology.  Dr. K.L.S. 
noted a several month history of nocturnal whole arm numbness 
which exists only in the supine position and that is relieved 
by standing up.  The veteran denied any daytime paresthesias.  
Dr. K.L.S. diagnosed the veteran with bilateral carpal tunnel 
syndrome, moderate on the right, mild on the left.  There 
were no fibrillations seen on EMG to suggest radiculopathy.  

In August 2002, the veteran underwent a VA examination.  The 
clinician noted that the veteran had surgery in 2000 and in 
2001 to correct his carpal tunnel syndrome.  The veteran 
reported that his current symptoms were limited to occasional 
tingling, but otherwise asymptomatic.  Upon examination, 
bilateral wrist flexion was demonstrated at 90 degrees 
extension and 90 degrees grasp at 5/5+.  Sensory was intact 
to sharp, dull, and vibratory.  Tinel sign over the medican 
nerve and "ZZZ" sign were both negative.  The clinician 
diagnosed the veteran with severe carpal tunnel syndrome, 
bilateral wrist, in the process of surgically mediated 
quiescence and resolve.  The clinician did not address the 
issue of whether or not the carpal tunnel syndrome was 
related to service.  




Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including "other" 
organic diseases of the nervous system, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty, or within seven years for multiple sclerosis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board has considered the veteran's testimony that he 
experienced pain in his hands and arms during service; 
however, the service medical records, to include records 
associated with his service discharge examination, are more 
probative on this factual matter.  The service medical 
records show no evidence of any complaints, symptoms, 
diagnosis, or treatment for any kind of hand or arm 
disability, to include carpal tunnel syndrome.  Furthermore, 
the veteran's June 1978 separation examination report shows 
that the veteran's upper extremities were normal, as were his 
spine and musculoskeletal system.  

The Board notes that the veteran underwent a complete 
orthopedic examination in September 1987, and that his 
complaints were limited to his neck movement.  The history he 
gave regarding arm radiation was vague, unclear, and 
indicated that whatever arm problems he had experienced were 
brief and transitory.  As Dr. D.G.S. reported  "concerning 
arm radiation of symptoms, he felt that while in the service 
he might have had some numbness of one hand or the other.  He 
states that those symptoms got better when he began sleeping 
on a better mattress." [Emphasis added].  Furthermore, Dr. 
D.G.S's neurological examination, and x-rays of the cervical 
spine, revealed no abnormal findings.  

The Board also finds it noteworthy that the veteran filed a 
service connection claim for hearing loss in September 1986 
and an increased rating claim in April 1998.  Upon the filing 
of these claims, no mention was made of any other 
disabilities, such as carpal tunnel syndrome, for which the 
veteran might have sought compensation.  

The Board finds that, with no evidence of any arm or hand 
disabilities, to include carpal tunnel syndrome, at any time 
during service, at the time of the separation examination, or 
for approximately 19 years after service, and in the absence 
of any competent evidence suggesting that the veteran's 
current bilateral carpal tunnel syndrome is related to 
service, to include any neck problems that he may have had 
during that time, service connection for carpal tunnel 
syndrome is not warranted.  38 C.F.R. § 3.303.  It is also 
pertinent to note that, when VA out-patient clinic records 
dated in December 1997 showed that the veteran was evaluated 
for hand weakness for the first time, approximately 19 years 
after service, the impression at that time was possible early 
carpal tunnel syndrome.  (Emphasis added.)  

As the preponderance of the evidence is against the claims 
for service connection for right carpal tunnel syndrome, and 
left carpal tunnel syndrome, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

1.  Entitlement to service connection for right carpal tunnel 
syndrome is denied.

2.  Entitlement to service connection for left carpal tunnel 
syndrome is denied.



	                        
____________________________________________
	R. F.WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



